Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 1 of 49 PageID #: 163




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
SHORELINE AVIATION, INC.,                                              Case No.: 2:20-cv-02161-JMA-SIL

                          Plaintiff,
                                                                       AMENDED COMPLAINT
                 -against-

CYNTHIA L. HERBST, SOUND AIRCRAFT
FLIGHT ENTERPRISES, INC., RYAN A. PILLA,
BLADE URBAN AIR MOBILITY, INC. a/k/a
FLY BLADE, INC., MELISSA TOMKIEL, and
ROBERT S. WIESENTHAL,

                                   Defendants.
-------------------------------------------------------------------X
        Plaintiff Shoreline Aviation, Inc. (“Shoreline Aviation”), by its attorneys, Kriegsman

PC, as and for its Amended Complaint against Defendants Cynthia L. Herbst (“Herbst”),

Sound Aircraft Flight Enterprises, Inc. (“SAFE”), Ryan A. Pilla (“Pilla”), Blade Urban Air

Mobility, Inc. a/k/a Fly Blade, Inc. (“Blade”), Melissa Tomkiel (“Tomkiel”), and Rob

Wiesenthal (“Wiesenthal”) (collectively, “Defendants”), alleges, upon knowledge as to itself

and upon information and belief as to all other matters, as follows:

                                       NATURE OF THE ACTION

        1.       Shoreline Aviation brings this action to recover damages it suffered as the result

of Herbst and SAFE’s failure to honor their obligations as Shoreline Aviation’s exclusive

booking agent to provide booking services for Shoreline Aviation’s customers; and

Defendants’ (a) misappropriation of Shoreline Aviation’s trade secrets and other confidential

information; (b) wrongful diversion of Shoreline Aviation’s customers to its competitors; (c)

tortious interference with Shoreline Aviation’s business; and (d) false statements about

Shoreline Aviation to its customers and regulators.



                                                       1
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 2 of 49 PageID #: 164




                                           PARTIES
       2.      Plaintiff Shoreline Aviation is a Connecticut corporation, an aviation company

that ran commuter and charter flights in New York and the Northeast, including flights in and

out of East Hampton Airport in New York.

       3.      Upon information and belief, Defendant Herbst is a New York resident with a

principal address of 3705 Noyac Road, Unit D, Sag Harbor, New York 11963. Herbst is the

president, chief executive officer, and owner of SAFE.

       4.      Upon information and belief, Defendant Pilla is a New York resident with a

principal address of 3705 Noyac Road, Unit D, Sag Harbor, New York 11963. Upon

information and belief, Pilla is Herbst’s live-in boyfriend and works with her in a professional

capacity.

       5.      Upon information and belief, Defendant SAFE is a New York corporation with

a principal address of 200 Daniels Hole Road, P.O. Box 438, Wainscott, New York 11975-

0438. SAFE is an air charter broker that links prospective charter and commuter customers

with direct air carriers flying to and from East Hampton Airport in New York and New York

City. From 1994 through April 2018, Herbst and SAFE exclusively represented Shoreline

Aviation for seaplane operations.

       6.      Upon information and belief, Defendant Blade is a Delaware corporation with a

principal address of 499 East 34th Street, New York, New York 10016. Upon information and

belief, Blade is an air charter broker and urban air mobility platform founded in 2014. Blade

operates a mobile application that arranges helicopter and seaplane flights and was a

competitor to Shoreline Aviation.




                                                2
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 3 of 49 PageID #: 165




         7.       Upon information and belief, Defendant Tomkiel is a New York resident with a

principal business address of 499 East 34th Street, New York, New York 10016. Tomkiel is

Blade’s general counsel and president of its Fixed Wing Operations.

         8.       Upon information and belief, Defendant Wiesenthal is a New York resident

with a principal business address of 499 East 34th Street, New York, New York 10016.

Wiesenthal is Blade’s founder and chief executive officer.

                                  JURISDICTION AND VENUE

         9.       This Court has original subject matter jurisdiction over Shoreline Aviation’s

claims pursuant to (a) 28 U.S.C. § 1332(a)(1) because the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between citizens of different

states; and (b) 28 U.S.C. § 1331 because the action arises under the laws of the United States.

         10.      This Court has personal jurisdiction over Defendants because they do business

in Suffolk County, New York and because this action arises out of conduct that took place in

Suffolk County, New York.

         11.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to Shoreline Aviation’s claims occurred in this

District.

                                              FACTS

    I.         Herbst and SAFE agreed to serve as Shoreline Aviation’s exclusive booking
               agent.

         12.      Shoreline Aviation is an aviation company that, until April 2020, had been

offering seaplane services beginning in 1980. Shoreline Aviation operated a fleet of ten Cessna

Caravan Amphibians and ran commuter and charter flights in New York and the Northeast,

including flights in and out of East Hampton Airport in New York.


                                                  3
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 4 of 49 PageID #: 166




       13.     Over its 40 years of business, Shoreline Aviation painstakingly developed a

reputation for an impeccable safety record, superior customer service, consistent on-time

arrivals, and the most well-maintained aircraft in the industry.

       14.     Shoreline Aviation began providing regular seaplane commuter service to The

Hamptons in 1994. For approximately 24 years, Shoreline Aviation contracted services with

Sound Aircraft Services, Inc. (“SAS”), a company which, until 2017, was owned by a married

couple, Steven Tuma (“Tuma”) and Herbst. As General Manager of SAS, Herbst was

responsible for establishing the relationship between SAS and Shoreline Aviation in 1993.

       15.     Tuma handled the fixed-base operation portion of SAS’s business, fueling

aircraft and providing maintenance and line service. Herbst was responsible for broker

services, exclusively booking Shoreline Aviation’s seaplane commuter flights through SAS

until her divorce in April 2017 at which time she transitioned to an affiliated entity already in

place, SAFE.

       16.     The Town of East Hampton, Shoreline Aviation, and SAS entered into an

operating agreement, dated May 12, 1994, a true copy of which is annexed hereto as Exhibit

A. The agreement was for a term of one year and was renewed annually for the first few years

and every three years in subsequent years. Pursuant to this agreement, SAS agreed to provide

ticketing, check-in, baggage handling, and related customer services to Shoreline Aviation. Ex.

A ¶ 3(B)(1).

       17.     In 1994, Shoreline Aviation entered into an oral agreement with SAS and

Herbst (the “Contract”), pursuant to which Herbst would provide booking services exclusively

for Shoreline Aviation’s flights to and from the East Hampton Airport in return for

commissions.




                                                 4
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 5 of 49 PageID #: 167




          18.    In connection with Shoreline Aviation’s expansion to include a number of

scheduled commuter flights between East Hampton and New York City, SAS and Shoreline

Aviation entered into a separate written operating agreement on July 16, 1996 (the “Operating

Agreement”), a true copy of which is annexed hereto as Exhibit B, pursuant to which SAS

agreed to “continue to offer flight reservation services and ground handling” for Shoreline

Aviation’s charter and commuter services at East Hampton Airport. (Ex. B ¶¶ II(B), II(D).)

          19.    The Operating Agreement between SAS and Shoreline Aviation was not

intended to embody the entire agreement between the parties and did not contain an integration

clause.

          20.    Accordingly, SAS, Shoreline Aviation, and Herbst supplemented the Contract

to address the specifics of the commission arrangement for both charter and commuter flights,

which were not covered by the terms of the Operating Agreement.

          21.    Under the Contract, Herbst and SAS agreed to continue to act as Shoreline

Aviation’s exclusive broker in return for a 10% commission on each commuter seat and charter

flight booked.

          22.    Herbst and SAS also agreed to continue acting as Shoreline Aviation’s ground

handler for its seasonal seaplane commuter service between New York City and East Hampton,

and Shoreline Aviation agreed to continue to be the exclusive provider of seaplane services for

SAS.

          23.    The Contract was evidenced by the parties’ course of performance over a period

of 24 years.

          24.    Under the Contract, either party could terminate the agency relationship with

reasonable notice to the other party.




                                                 5
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 6 of 49 PageID #: 168




        25.    As Shoreline Aviation’s exclusive booking agent, Herbst and SAFE handled

Shoreline Aviation’s reservation requests, payment processing, customer communications,

correspondence, flight manifests, and passenger check-in procedures at East Hampton Airport.

Accordingly, Herbst thoroughly understood Shoreline Aviation’s business and had clear insight

into the consequences of her actions and their impact on Shoreline Aviation’s business.

        26.    Under the Contract’s terms, Herbst and SAFE had a duty to act on behalf of

Shoreline Aviation, and Shoreline Aviation entrusted its reservation system to their care.

        27.    Shoreline Aviation advertised SAS’s phone number in its website,

advertisements, publications, travel guides, and signage beginning in the early 1990s and

continuing into 2018. True copies of Shoreline Aviation’s website from 2014 to 2018 and

advertisements published in 1994 are annexed hereto as Exhibit C.

        28.    Through the parties’ course of dealing over 24 years, Herbst and SAFE have

acknowledged the existence, essential terms, and the validity of the Contract.

        29.    In 2017, a charter flight between East Hampton and New York City cost

$3,695.00 and Herbst’s commission was 10%. On commuter flights, Herbst’s commission for

each commuter passenger was 10%, which was $59.50 per passenger in 2017 and $65.00 per

passenger in 2018. Between October 2016 and September 2017, Shoreline Aviation paid

Herbst and SAFE $291,315.00 in commissions. Annexed hereto as Exhibit D is a true copy of

a table detailing the commissions Shoreline Aviation paid to Herbst and SAFE from 2001 to

2018.

        30.    Prior to and during each summer season, Shoreline Aviation customers made

reservations for seats on Shoreline Aviation’s air carriers through Herbst and SAFE over the

phone or by email.




                                               6
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 7 of 49 PageID #: 169




         31.      Herbst and SAFE would then provide Shoreline Aviation with the flight

manifest, which included the customers’ names and weights.

         32.      Each week, Herbst and SAFE would provide a weekly recap report detailing

sales, expenses, and fees. Herbst would then send Shoreline Aviation a check for the total sales

minus fuel fees and her commission. True copies of three such reports and corresponding

checks for weeks ending September 26, 2004; June 13, 2011; and April 16, 2018 are annexed

hereto as Exhibit E.

         33.      In December of each year, customers were able to purchase coupon books of ten

seats in order to get a 10% discount prior to the summer season, paying Shoreline Aviation

directly by check or wire services. Another letter went out in March making the same offer for

a 5% discount. Customers were required to pay Shoreline Aviation by check or wire transfer.

         34.      Herbst’s administrative duties for Shoreline Aviation included mailing out a

letter to Shoreline Aviation customers, once in December and again in March of each year,

asking them to buy books of ten tickets to receive a 10% discount for purchasing ahead of the

summer season. Herbst and SAFE sent out these letters on behalf of Shoreline Aviation, and

they required Shoreline Aviation’s approval. As Shoreline Aviation’s flights filled up early,

customers generally booked their seats for the summer season in April and May.

   II.         Herbst and SAFE had full access to Shoreline Aviation’s customer, pricing,
               and business practices information.

         35.      As the exclusive booking agent for Shoreline Aviation, Herbst and SAFE

maintained a list of Shoreline Aviation customers for booking and communications purposes.

Such customer information was available to Herbst and SAFE only by virtue of their role as

Shoreline Aviation’s booking agent.




                                                  7
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 8 of 49 PageID #: 170




       36.     Three subsets of Shoreline Aviation’s customers consisted of (1) coupon

customers, (2) charter customers, and (3) management clients, lists of which were maintained

separately by Shoreline Aviation.

       37.     Management clients owned their own aircraft, but Shoreline would maintain

their planes, operate them for the clients, and use the planes on charter flights for other

passengers.

       38.     Shoreline Aviation’s proprietary customer information, including the identities,

addresses, and contact information of customers and their individual preferences, credit card

information, and contact information for individual contact people with whom Herbst and

SAFE dealt in booking seaplane passengers for Shoreline Aviation, was not available to the

public and was cultivated over Shoreline Aviation’s nearly 38 years in the aviation industry.

       39.     Shoreline Aviation developed this information through years of effort and

advertisement, expending substantial time, effort, and money to do so. These considerable

efforts included thousands of dollars spent in advertisements in local newspapers and signage

at the 23rd Street Seaplane Base in Manhattan to identify those individuals interested in

seaplane services flying in and out of East Hampton Airport.

       40.     Given the amount of effort and money Shoreline Aviation expended to develop

its customer list, Shoreline Aviation took several measures to guard the secrecy of this

information, including restricting access to the customer database in Shoreline Aviation’s

computer system, which was password protected, and instructing all of its employees and

agents, including Herbst and SAFE, not to disclose confidential company information to

anyone outside the company.




                                                 8
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 9 of 49 PageID #: 171




       41.     Shoreline Aviation’s 2000 employee handbook, a copy of which was provided

to Herbst and a true copy of which is annexed hereto as Exhibit F, prohibited employees from

disclosing customer information, stating, “no employee shall disclose customer and client

information to outsiders” and “Protecting our company’s information is the responsibility of

every employee and we all share a common interest in making sure it is not improperly or

accidently [sic] disclosed. Do not discuss the company’s confidential business with anyone

who does not work for us.” Ex. F at 19, 22

       42.     As an established seaplane operator in business for 38 years, Shoreline Aviation

had cultivated a customer list containing information that had great value to both Shoreline

Aviation and its competitors, including new booking services like Blade and air carriers like

Fly The Whale, LLC (“Fly The Whale”). The information was not known outside of Shoreline

Aviation’s business and could not have been properly acquired without great difficulty by

competitors.

       43.     Herbst and SAFE also had unfettered access to Shoreline Aviation’s proprietary

pricing information for its charter and commuter flights and confidential business practices,

including policies regarding refunds, carry-overs on season tickets, missed flights, and

change/cancellation fees.

       44.     Herbst and SAFE were aware of Shoreline Aviation’s business practices and

policies because Herbst was an integral part of forming them over the years.

       45.     For example, customers purchasing coupon books were obligated to use them

by the end of October. In addition, Herbst and SAFE charged $75.00 any time a customer

changed a flight time. They established a policy of not giving refunds to anyone, regardless of

the circumstances.




                                               9
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 10 of 49 PageID #: 172




   III.         Herbst and Tuma divorced, SAFE split from SAS, and Herbst and SAFE’s
                booking services began to deteriorate.

          46.      Upon information and belief, in or about 2015, Herbst began an extra-marital

relationship with Pilla.

          47.      Pilla’s relationship with Herbst also extended into the professional realm. Pilla

began attending business meetings with Herbst and often negotiated and spoke on behalf of

Herbst.

          48.      On or about April 27, 2017, as part of Herbst’s divorce settlement with Tuma,

SAS split into two separate companies – SAS and SAFE. Tuma became the sole owner of

SAS, and Herbst became the sole owner of SAFE, which continued with the booking services

previously handled by Herbst and SAS under the Contract. At that time, Herbst went to great

lengths to assure Shoreline Aviation that the transition to SAFE would be seamless.

          49.      But when Herbst and SAFE continued Shoreline Aviation’s booking services

after Herbst’s divorce, customer service began to deteriorate. Herbst and SAFE failed to

reliably answer phone calls from customers, and when calls were answered, newly hired staff

made several costly mistakes, including providing incorrect dates and times for flights,

passenger counts, and direction of flights.

          50.      As a direct result of Herbst’s frequent absences and Herbst and SAFE’s poor

customer service, commuter and charter sales from SAFE decreased approximately 20%

during the 2017 summer season. Annexed hereto as Exhibit G is a true copy of a May 14,

2018 email from                   , a former Shoreline Aviation customer, to John Kelly (“Kelly”),

Shoreline Aviation’s then-president, directly attributing his decision to switch to Fly The

Whale to Herbst and SAFE’s poor customer service and lack of flexibility.




                                                   10
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 11 of 49 PageID #: 173




         51.      In or around November 2017, Kelly met with Herbst and Pilla to discuss

shortcomings from the summer season. At that meeting, Pilla complained that Herbst worked

too hard, and Herbst asked for an increase in commissions and vowed to stay on top of the

business going forward.

         52.      Following the meeting, Kelly sent Herbst a written proposal, a true copy of

which is annexed hereto as Exhibit H, outlining the parties’ agreement to date and offering to

pay Herbst the full 10% commission on the prepaid commuter books if she was willing to

absorb the ramp fees.

         53.      As had been the practice in prior years, in January, February, and March of

2018, Shoreline Aviation paid Herbst her 10% commission in advance for customer booking

and handling on the upcoming 2018 summer season in the amount of $65,522 for 1,100 seats

sold. In addition, SAFE and Herbst continued to book charter flights with Shoreline Aviation

between the fall of 2017 and April of 2018.

   IV.         Herbst and SAFE stopped booking seats for Shoreline Aviation without
               notifying Shoreline Aviation and began to work as booking agent for Shoreline
               Aviation’s competitor Blade.

         54.      In March 2018, Herbst failed to send a follow-up letter to Shoreline Aviation’s

commuter customers regarding the pre-purchase of tickets at a 5% discount price, as she had

done in previous years.

         55.      When Kelly asked Herbst why she had not sent the letter offering the discount

on pre-purchases of tickets, Herbst had no satisfactory answer and stalled.

         56.      Customers began to call Shoreline Aviation stating that SAFE would not book

their seats for the coming season. They were told by Herbst and SAFE that seats could not be




                                                 11
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 12 of 49 PageID #: 174




booked because Shoreline Aviation had not set the schedule. This statement was false.

Shoreline Aviation’s schedule had been the same every year.

       57.     One assistant for a customer informed Shoreline Aviation that she had tried

booking flights for the customer through SAFE for two months and was unsuccessful.

       58.     Upon information and belief, in late March 2018, Herbst began instructing

SAFE employees, including Eduardo Fernandes (“Fernandes”), not to book Shoreline Aviation

customers on Shoreline Aviation flights but to “stall” the customers.

       59.     Upon information and belief, Herbst intended to hold off on booking flights for

these customers while she finalized her agreement with Blade so that she could ultimately

divert Shoreline Aviation customers to Blade’s air carriers.

       60.     On April 19, 2018, the Town of East Hampton revoked Blade’s airport license

agreement because Blade was falsely representing itself to be an air carrier. The Town

Attorney also filed a complaint against Blade with the Office of Aviation Enforcement and

Proceedings of the United States Department of Transportation for unfair and deceptive

business practices and/or unfair methods of competition in violation of federal law.

       61.     As a result, upon information and belief, Wiesenthal and Tomkiel of Blade

approached Herbst and Pilla in or around March 2018 to persuade them to provide booking

services for Blade, which would ensure that Blade would have a counter at the East Hampton

Airport.

       62.     In April 2018, Pilla asked Kelly to meet with him, Herbst, and Blade

representatives at the Gabreski Airport in Westhampton, New York.




                                               12
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 13 of 49 PageID #: 175




        63.    At that meeting, on April 6, 2018, Tomkiel and Wiesenthal, on behalf of Blade,

offered to provide booking services for Shoreline Aviation and pay 70 cents on the dollar for

each flight.

        64.    Shoreline Aviation representatives expressed concern that Tomkiel was a

minority shareholder in Fly The Whale, one of Shoreline Aviation’s competitors, and about the

impact that conflict of interest would have on the amount of business Blade would direct to

Shoreline Aviation should the deal go through.

        65.




        66.    In addition, it became apparent from the conversation that if Shoreline Aviation

used Blade’s booking services, there would be no guarantee that Shoreline Aviation’s long-

time passengers would continue to get preferred access to its flights, and no way for a customer

to be sure that they would be placed on a Shoreline Aviation aircraft and not an aircraft

operated by another of Blade’s providers.

        67.    Moreover, the proposed deal would have given Blade control over Shoreline

Aviation’s customer list and booking process. And once Blade had established itself with

Shoreline Aviation’s customers and adapted them to Blade’s booking system, Blade would

have no incentive to continue to work with Shoreline Aviation.

        68.    Upon information and belief, Pilla spearheaded the April 6 meeting and was

personally invested in making an arrangement between Shoreline Aviation and Blade work.




                                               13
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 14 of 49 PageID #: 176




       69.     Between April 9 and April 11, Pilla texted Kelly every day trying to convince

him to take Blade up on its offer and pressuring him to make a quick decision.

       70.     Because a partnership with Blade would be disadvantageous to both Shoreline

Aviation and its customers, Shoreline Aviation declined Blade’s offer.

       71.     In response, Herbst and SAFE unilaterally ended their relationship with

Shoreline Aviation without informing Shoreline Aviation. And no seats were booked for

Shoreline Aviation’s customers despite commissions having been paid to Herbst and SAFE for

the coming season.

       72.     Upon information and belief, Herbst and SAFE instructed their staff to put

Shoreline Aviation’s customers on Blade flights. Unaware that Herbst and SAFE had

unilaterally terminated the Contract and had gone to work for Blade, and in an effort to

maintain continuity for its passengers, Shoreline Aviation offered Herbst and SAFE $375,000

to purchase select assets of SAFE, with the $65,522.00 of unearned commissions serving as a

down payment, by letter dated April 20, 2018.

       73.     When Shoreline Aviation did not hear back from SAFE, Kelly followed up with

an email to Herbst on April 23, 2018, a true copy of which is annexed hereto as Exhibit I. In

that email, Kelly wrote, in part, “As you know, we are already at a point in the season where,

according to our longstanding exclusive agreement, you should be booking passengers, yet

Eduardo, in your office, says he has not been authorized to do so. In addition, the second

Coupon Book letter which was to go out in early April has yet to be sent.” Kelly also asked for

a refund of the $65,500 in advance commissions if Herbst and SAFE did not intend to book

Shoreline Aviation’s passengers.




                                                14
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 15 of 49 PageID #: 177




        74.      Herbst and SAFE neither accepted nor declined Shoreline Aviation’s offer but

stalled for time to answer. It has since become clear that, during this time, Pilla, Herbst, and

SAFE were negotiating multiple agreements with Tomkiel and Wiesenthal of Blade, as

described more fully below.

        75.      As Pilla was Shoreline Aviation’s main point of contact during these

negotiations, Kelly sent a text message to Pilla on April 27, 2018 asking for an update or

response to Shoreline Aviation’s offer. Pilla promised Kelly that he would speak to Herbst over

the weekend and stated, “I’m doing the best I can my friend.” That message was Shoreline

Aviation’s last communication with Pilla, SAFE, or Herbst.

   V.         Herbst and SAFE agreed to provide booking services for Blade and to disclose
              Shoreline Aviation’s proprietary business information.

        76.      Throughout April, several Shoreline Aviation customers called Shoreline

Aviation directly, stating that they were unable to book seats for the summer. When Shoreline

Aviation asked SAFE for an explanation, its employees refused to comment. Meanwhile,

Shoreline Aviation was unable to speak with Herbst because she was consistently unreachable.

        77.      On April 22, 2018, during Shoreline Aviation’s peak booking season, Eric

Weaver (“Weaver”), Shoreline Aviation’s Chief Pilot, was at the East Hampton Airport and

saw Fernandes, a SAFE employee.

        78.      Weaver asked Fernandes if SAFE was booking flights for the summer

commuters. Fernandes appeared very uncomfortable, would only respond that “people are

calling,” and pointed to Herbst’s empty office.

        79.      Upon information and belief, Herbst and SAFE sold Shoreline Aviation’s

customer database to Blade and began to book seaplane flights for Blade as early as April 2018

without informing Shoreline Aviation.



                                                  15
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 16 of 49 PageID #: 178




       80.     Herbst and SAFE never informed Shoreline Aviation that they would stop

booking tickets for Shoreline Aviation. Indeed, Shoreline Aviation did not discover that they

had ceased doing so until customers began calling Shoreline Aviation’s offices after they tried

but failed to book Shoreline Aviation tickets through Herbst and SAFE.

       81.     Moreover, Herbst and SAFE never returned to Shoreline Aviation the

$65,522.00 in pre-paid and unearned commissions from Shoreline Aviation.

       82.     On May 4, 2018, Kelly and Andrea Collingwood, Shoreline Aviation’s

marketing director, attended a meeting at the East Hampton Airport and witnessed Fernandes,

the SAFE staff member, answering the phone while behind the Blade booth.

       83.     At that point, it became clear to Shoreline Aviation that SAFE was not honoring

its commitment to provide services to Shoreline Aviation’s customers and was working on

behalf of Shoreline Aviation’s competitor instead.

       84.     After 24 years as Shoreline Aviation’s exclusive broker, Herbst never notified

Shoreline Aviation that she would no longer be representing Shoreline Aviation.

       85.     Knowing that Herbst and SAFE were Shoreline Aviation’s exclusive booking

agent, Tomkiel and Wiesenthal deliberately solicited Herbst and SAFE to work with Blade

before their agency relationship with Shoreline Aviation had been terminated.

       86.




                                              16
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 17 of 49 PageID #: 179




        87.



        88.



        89.




        90.




        91.     Upon information and belief, Herbst and SAFE instructed their staff to put

Shoreline Aviation’s customers on Blade flights and covertly furnished Shoreline Aviation’s

customer, pricing, and other proprietary information to Blade.

        92.     Upon information and belief, Defendants colluded with one another to use

Herbst and SAFE’s access to Shoreline Aviation’s proprietary customer, pricing, and business

practices information to improperly solicit and divert Shoreline Aviation’s customers to Blade

and its affiliated air carriers.

        93.     Upon information and belief, Tomkiel and Wiesenthal received additional Blade

shares as a result of their wrongful actions against Shoreline Aviation, including their




                                               17
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 18 of 49 PageID #: 180




misappropriation of Shoreline Aviation’s confidential information and tortious interference

with Shoreline Aviation’s business.

          94.




          95.      Facing the potential loss of counter space at East Hampton Airport and to gain

an unfair competitive advantage, Blade thus paid Herbst and SAFE money and stock options in

exchange for counter space and access to Shoreline Aviation’s trade secrets and proprietary

information, including the identity of all of its seaplane customers (both commuter and charter)

and its management clients, proprietary pricing and rate information, and confidential business

practices, including policies regarding carry-overs on season tickets, missed flights, and

change/cancellation fees.

    VI.         Herbst sent a letter to Shoreline Aviation’s customers containing false
                statements about the dissolution of the relationship between SAFE and
                Shoreline Aviation.

          96.      Because Herbst stopped booking for Shoreline Aviation, Shoreline Aviation had

to scramble in early May 2018 to set up its own reservations and database management

systems and hire and train new dispatchers to help book its flights.

          97.      In addition, Shoreline Aviation had to contact all of its customers to set up their

flights for the season.

          98.      On May 7, 2018, Shoreline Aviation sent a letter to all of its customers

explaining that all bookings would now be handled directly by Shoreline Aviation. Annexed

hereto as Exhibit N is a true copy of Shoreline Aviation’s letter.




                                                   18
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 19 of 49 PageID #: 181




       99.     Later that day, Herbst sent an email to all of Shoreline Aviation’s customers,

falsely stating that Shoreline Aviation had ceased working with SAFE without notice, even

though she had signed a consulting agreement with Blade on May 1, 2018. Annexed hereto as

Exhibit O is a true copy of Herbst’s May 7, 2018 email. Specifically, Herbst wrote, in relevant

part, “Unfortunately it appears that Shoreline Aviation no longer wishes to work with Sound

Aircraft Flight Enterprises. Without notice to us.”

       100.    Herbst and SAFE had unilaterally ceased booking Shoreline Aviation flights

without informing Shoreline Aviation and was ignoring all attempts by Shoreline Aviation to

communicate with them. And Herbst and SAFE had clearly begun working with Blade prior to

Herbst’s May 7, 2018 email, in violation of the Contract. Notwithstanding these facts, Herbst’s

email claimed that Shoreline Aviation had made the decision to discontinue the relationship

and that the decision was unexpected, stating, “We truly appreciate and value the relationship

we have built together and we would like to continue this relationship regardless of Shoreline’s

unexpected decision.” Ex. O.

       101.    Herbst then attempted to divert Shoreline Aviation’s customers to Shoreline

Aviation’s competitors, stating that she had “transitioned to a new aviation platform” managed

by Blade and that customers would have “many more route choices and aircraft options” by

using this new platform. Id. She also advised the customers to seek a refund from Shoreline

Aviation for their pre-paid tickets, even though it was Herbst who, prior to this time, had

insisted on a no-refund policy for Shoreline Aviation customers. Id.

       102.    Following Herbst’s May 7, 2018 email, several Shoreline Aviation customers

emailed and called Shoreline Aviation demanding their money back.




                                               19
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 20 of 49 PageID #: 182




       103.       To keep customers happy, Shoreline Aviation was forced to run flights with

fewer than four people on board, at great cost to Shoreline Aviation. Had Herbst and SAFE

complied with their obligation to book passengers, these flights would have been full.

       104.       Shoreline Aviation was also forced to assure its customers that they could carry

over their tickets to the 2019 season, because Herbst and SAFE were doing the same for Blade

customers, even though the prior policy, established by Herbst, required customers to use their

tickets by the end of October.

       105.       Because all of Shoreline Aviation’s existing signage and advertisements

contained the phone number for SAFE, Shoreline Aviation was forced to spend approximately

$80,000.00 in advertising during the 2018 season to remove references to SAFE and correct

the contact information.

   VII.        Defendants used Shoreline Aviation customer, pricing, and business practices
               information to actively poach Shoreline Aviation customers.

       106.       For the remainder of 2018 and continuing through 2019 and 2020, Defendants

exploited Shoreline Aviation’s customer list in multiple attempts to divert them to Shoreline

Aviation’s competitors.

       107.       For example, upon information and belief, the following were included among

the regular Shoreline Aviation commuter coupon customers Defendants diverted to Blade’s air

carriers in May 2018: (1)                     , (2)                  , (3)                 , (4)

       , (5)                          , (6)                 , (7)              , (8)                   , (9)

           , (10)                 , (11)               , (12)                  , (13)                       ,

(14)                     , (15)               , (16)                    (17)                       , (18)

                , (19)                 , (20)               , (21)                , (22)                        ,

(23)                     , (24)               , (25)                 , (26)         , (27)                      ,



                                                       20
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 21 of 49 PageID #: 183




(28)             , (29)                 , (30)                   , (31)               , (32)

              , (33)            , and (34)                 (the “Diverted Coupon Customers”).

       108.     Moreover, upon information and belief, Tomkiel learned the identities of

Shoreline Aviation’s management clients, with the assistance of Herbst and SAFE, and tried to

steal those clients away by making false representations to them about how they would save

more money if they went with Blade instead.

       109.     On December 6, 2018, Herbst and SAFE emailed                        , a Shoreline

Aviation customer, and offered to book flights from him on behalf of Blade and its carriers. A

true copy of this email is annexed hereto as Exhibit P.

       110.     In addition to sending emails, upon information and belief, Herbst also called

Shoreline Aviation customers directly in May 2018 to solicit their business for Blade and its air

carriers. One such customer was                       , who had been a Shoreline Aviation

customer since 1980.

       111.     Armed with intimate knowledge of Shoreline Aviation’s business practices,

Herbst, SAFE, and Blade used the same policies that Herbst herself had established against

Shoreline Aviation, easing up on her no-refund policy and permitting customers to carry over

tickets to the following season.

   VIII. Defendants aggressively interfered with Shoreline Aviation’s business in other
         ways.

       112.     Between May 2018 and April 2020, Defendants actively sought to interfere in

Shoreline Aviation’s business in other ways.

       113.     Upon information and belief, Herbst and Pilla attempted to get Shoreline

Aviation thrown out of East Hampton Airport, misrepresenting to Jim Brundige, the airport

manager, and the East Hampton town attorney that Shoreline Aviation had no right to operate



                                                 21
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 22 of 49 PageID #: 184




there, even though Shoreline Aviation had been operating at East Hampton Airport for 37

years.

         114.   In addition to poaching Shoreline Aviation’s broker and customers, Blade

worked aggressively to sabotage Shoreline Aviation’s business in other ways. For example,

Blade representatives blocked Shoreline Aviation’s advertisements and signage at the dock so

that customers had difficulty finding Shoreline Aviation.

         115.   Furthermore, Blade consistently failed to comply with normal protocols of

operation in the East River. Blade’s pilots refused to communicate by radio with Shoreline

Aviation’s pilots. Blade scheduled their flights between East Hampton and New York City

earlier than Shoreline Aviation did, ignoring established curfews in the city that prohibited

landing earlier than 8:00 a.m. in consideration of area residents.

         116.   In a deliberate effort to delay Shoreline Aviation’s flights and force its

customers to wait to board or disembark, Blade’s aircraft would sit on the dock for up to 20

minutes while Shoreline Aviation’s aircraft bobbed in the river. Because Blade’s flights left 15

minutes earlier than those of Shoreline Aviation, Blade had the ability to delay the deplaning of

Shoreline Aviation customers at the dock on Monday mornings.

         117.   On at least one occasion, a Blade staff member told one of Shoreline Aviation’s

customers that his flight with Shoreline Aviation would be cancelled because of a mechanical

problem with the aircraft. The Blade staff member then persuaded the customer to fly with

Blade even though Shoreline Aviation had another aircraft ready to fly ten minutes later.

         118.   Defendants’ false statements, including the false allegations in Herbst and

SAFE’s lawsuit against Shoreline Aviation seeking $2,000,000.00 in damages and a restraining




                                                 22
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 23 of 49 PageID #: 185




order (described in Section IX below), prevented Shoreline Aviation from selling commuter or

charter flights in the East Hampton Airport throughout the summer seasons of 2018 and 2019.

         119.   In addition, Herbst and Pilla repeatedly harassed Shoreline Aviation’s staff and

customers by continuously filming them, including attempts to surreptitiously film Shoreline

Aviation’s proprietary check-in programs. Herbst would also stand at the doors leading to the

outdoor waiting area or directly across from Shoreline Aviation’s location trying to talk to

Shoreline Aviation’s customers. She would stand at her front counter and listen or look over at

Shoreline Aviation’s computer screen as people checked in.

         120.   Given Herbst’s intimate knowledge of Shoreline Aviation’s business model,

Defendants understood the effect her actions would have on Shoreline Aviation’s revenues and

intentionally sought to destroy the business.

         121.   As a result of Defendants’ actions, Shoreline Aviation’s total commuter revenue

for flights in and out of East Hampton Airport decreased approximately 33% in 2018 and 40%

in 2019, suffering damages in the amount of $850,000 in 2018 and $980,000 in 2019.


         122.   In 2018, Shoreline Aviation suffered damages in the approximate amount of

$1,653,747, consisting of $1,350,000 from lost revenue from both commuter and charter

flights, $238,225 to replace SAFE’s staff, and $65,522 for unearned commissions paid to

Herbst and SAFE.

         123.   In 2019, Shoreline Aviation suffered damages in the approximate amount of

$1,720,000, consisting of $1,480,000 from lost revenue from both commuter and charter flights

and $240,000 for additional staff.

   IX.      Herbst and SAFE filed suit against Tuma and Shoreline Aviation.




                                                23
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 24 of 49 PageID #: 186




       124.    Claiming that Shoreline Aviation tortiously interfered with a non-compete

provision in her divorce settlement with Tuma, Herbst and SAFE filed a complaint against

Tuma, Shoreline Aviation, and Kelly individually on August 22, 2018, based on the untenable

theory that Herbst and SAFE somehow acquired exclusive rights to sell flights at the East

Hampton Airport as part of a private divorce agreement between Herbst and Tuma.

       125.    Herbst and SAFE also alleged that Shoreline Aviation entered into a license

agreement and fee sharing arrangement with Tuma and/or SAS.

       126.    In their complaint, Herbst and SAFE acknowledged the existence of the

booking agreement they had with Shoreline Aviation, alleging that (1) prior to the divorce

settlement in April 2017, SAFE utilized Shoreline Aviation as its operator of flight services;

(2) from April 2017 until May 2018, Herbst and SAFE continued to retain and utilize Shoreline

Aviation as its operator of flight services; and (3) Shoreline Aviation “operated their business

exclusively with” Herbst from May 2017 to May 2018.

       127.    On May 18, 2020, Judge Joseph Farneti of New York Supreme Court granted

Shoreline Aviation’s motion to dismiss all of Herbst and SAFE’s claims against Shoreline

Aviation for failure to state a claim.

       128.    Prior to the filing of Herbst and SAFE’s suit against Shoreline Aviation,

Shoreline Aviation had been poised to launch an Employee Stock Ownership Plan (the

“ESOP”) in 2018. Over the course of the ten years that Shoreline Aviation planned to finance

the ESOP, approximately $3,000,000 in tax benefits would have been realized.

       129.    But the filing of Herbst and SAFE’s frivolous lawsuit prevented Shoreline

Aviation from implementing the ESOP, resulting in millions of dollars in damages for the

company.




                                               24
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 25 of 49 PageID #: 187




           130.   Moreover, in 2018, Shoreline Aviation had been in negotiations to sell the

business to Cape Air, an FAA air carrier corporation based in Massachusetts.

           131.   As a result of the pending litigation against Shoreline Aviation, Cape Air

declined to purchase Shoreline Aviation’s business, electing instead to purchase only its assets

on December 27, 2018.

           132.   Also as a direct result of Defendants’ actions, Shoreline Aviation was forced to

cease operations on April 1, 2020, after 40 years in the seaplane business.

           133.   That same day, Herbst sent a letter to Shoreline Aviation’s customers informing

them that Shoreline Aviation was no longer operating and that they could contact her to book

their flights for the coming season.

           134.   Prior to his death on June 27, 2019, Kelly had spent 40 years of his life,

painstakingly building up Shoreline Aviation’s business. He also helped Herbst build up her

business for more than 24 years.

           135.   Notwithstanding that fact, Herbst responded by systematically attacking

Shoreline Aviation’s business and succeeded in destroying the company through her malicious

acts.

    X.        Herbst is SAFE’s alter ego.

           136.   Upon information and belief, while Herbst purports to operate SAFE as a

separate entity, it is in fact her alter ego, and she exercises complete domination and control

over it.

           137.   Upon information and belief, Herbst fails to observe corporate formalities and

utilizes SAFE for personal purposes, including by (1) shuttling funds between personal and

corporate accounts, (2) utilizing a vehicle owned or leased in the name of SAFE for personal




                                                  25
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 26 of 49 PageID #: 188




errands, travel, and other purposes, (3) utilizing a vehicle owned or leased in Herbst’s name for

business errands, travel, and other purposes, (4) utilizing a phone number and/or email address

established in the name of SAFE for Herbst’s personal use; and (5) otherwise operating SAFE

as Herbst’s own alter ego.

                                         COUNT I
                       Breach of Contract – Against Herbst and SAFE

         138.   Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

         139.   In or about 1994, Shoreline Aviation and Herbst and SAFE entered into the

Contract, pursuant to which they would provide booking services exclusively for Shoreline

Aviation’s commuter and charter flights to and from the East Hampton Airport in return for

commissions.

         140.   Because Herbst and SAFE’s right to receive commissions was limited to

commuter seats and charter flights sold on a weekly basis and because either party could

terminate the Contract with reasonable notice to the other party, the Contract was capable of

being performed within one year.

         141.   The Contract was evidenced by the parties’ course of performance over 24

years.

         142.   Moreover, through the parties’ course of performance over 24 years, Herbst and

SAFE have acknowledged the existence, essential terms, and the validity of the Contract.

         143.   And, in a complaint filed in a separate action, Herbst and SAFE acknowledged

the existence of the exclusive booking agreement they had with Shoreline Aviation.

         144.   Shoreline Aviation performed all of its obligations under the Contract, including

by paying Herbst and SAFE its commissions.


                                               26
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 27 of 49 PageID #: 189




       145.    Herbst and SAFE breached the Contract by, among other things, (a) failing to

honor their obligation to book reservations for Shoreline Aviation flights beginning in or

around April 2018; (b) failing to mail out letters to Shoreline Aviation customers in March or

early April 2018 offering discount coupons for the summer; (c) failing to reliably answer

phone calls from customers; (d) failing to accurately inform customers as to the availability of

seats on Shoreline Aviation’s flights; (e) failing to book reservations exclusively for Shoreline

Aviation; and (f) terminating the Contract without reasonable notice to Shoreline Aviation.

       146.    As a result, Shoreline Aviation suffered damages in an amount to be determined

at trial but in no event less than $3,373,747.00.

                                        COUNT II
                       Promissory Estoppel – Against Herbst and SAFE

       147.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       148.    Herbst and SAFE made a clear and unambiguous promise to act as Shoreline

Aviation’s exclusive booking agent and safeguard Shoreline Aviation’s trade secrets and other

confidential information.

       149.    Shoreline Aviation reasonably and foreseeably relied on that promise to

Shoreline’s detriment.

       150.    As a result of Shoreline Aviation’s reliance, Shoreline Aviation sustained injury

when Herbst and SAFE failed to honor their promise in an amount to be determined at trial but

in no event less than $3,373,747.00.

       151.    It would be unconscionable not to enforce Herbst and SAFE’s promise because

the injury Herbst and SAFE caused by actively seeking to destroy Shoreline Aviation’s

business went beyond the damages that would naturally flow from Herbst and SAFE’s mere


                                                27
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 28 of 49 PageID #: 190




non-performance of the Contract. Shoreline Aviation’s damages were not limited to lost

revenues from flights that Herbst and SAFE failed to book. Because Herbst and SAFE

disclosed Shoreline Aviation’s trade secrets and other proprietary information to a competitor

and deliberately sabotaged Shoreline Aviation’s business, Shoreline Aviation lost millions in

revenue from customers that were maliciously poached by Herbst and SAFE and was

ultimately forced to close its operations after 40 years in the industry.

                                       COUNT III
                        Unjust Enrichment – Against Herbst and SAFE

       152.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       153.    Herbst and SAFE were enriched by receiving commissions from Shoreline

Aviation in the amount of $65,522.00 in exchange for a benefit that has never been fully

conferred.

       154.    Herbst and SAFE’s unjust enrichment was at Shoreline Aviation’s expense.

       155.    It is against equity and good conscience to permit Herbst and SAFE to retain the

unearned commissions.

       156.    As a result, Shoreline Aviation has been damaged in the amount of $65,522.00.

                                        COUNT IV
                    Breach of Fiduciary Duty – Against Herbst and SAFE

       157.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       158.    Shoreline Aviation placed trust and confidence in Herbst and SAFE, who were

the exclusive booking agent for Shoreline Aviation.




                                                28
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 29 of 49 PageID #: 191




       159.    By virtue of Herbst and SAFE’s agency relationship with Shoreline Aviation,

they owed a fiduciary duty to Shoreline Aviation.

       160.    Herbst and SAFE breached that duty and committed misconduct by (a) diverting

Shoreline Aviation’s customers to Shoreline Aviation’s competitors; (b) making false and

disparaging statements about Shoreline Aviation to its customers, including that Shoreline

Aviation had made the decision to cease working with SAFE without notice to SAFE even

though Herbst and SAFE themselves had unilaterally stopped booking Shoreline Aviation

flights; (c) making false and disparaging statements to the East Hampton airport manager and

East Hampton town attorney to get Shoreline Aviation thrown out of East Hampton Airport,

including that Shoreline Aviation had no right to operate at that airport; (d) misappropriating

Shoreline Aviation’s customer, pricing, business practices, and other proprietary information

for Herbst and SAFE’s own purposes and to assist Blade in unfairly competing with Shoreline

Aviation; (e) refusing to book seats for Shoreline Aviation customers based on a false premise;

(f) secretly working with Blade without informing, and while still affiliated with, Shoreline

Aviation; and (g) otherwise failing to act in Shoreline Aviation’s best interests.

       161.    As a result, Shoreline Aviation suffered damages in an amount to be determined

at trial, but in no event less than $10,000,000.00.

       162.    Herbst and SAFE’s conduct evinces a high degree of moral culpability, is so

flagrant as to transcend mere carelessness, and/or constitutes willful or wanton negligence or

recklessness. Specifically, Herbst and SAFE intentionally stole Shoreline Aviation’s customers

and made false statements about Shoreline Aviation to its customers with malice and with an

intent to harm Shoreline Aviation’s business out of a desire to pocket substantial amounts of

money at the expense of Shoreline Aviation, because they were already working on behalf of




                                                29
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 30 of 49 PageID #: 192




Shoreline Aviation’s competitors at the time, and because, upon information and belief, Herbst

desired to retaliate against Shoreline Aviation for what she perceived to be its cooperation with

her ex-husband Tuma against her interests in acrimonious divorce proceedings.

       163.    By reason of the foregoing, Shoreline Aviation has been damaged and is entitled

to punitive damages in an amount to be determined at trial, but in no event less than

$20,000,000.00.

       164.    Herbst is individually liable for SAFE’s breach of fiduciary duty because she

was the sole and primary agent of such actions and she exercised complete domination of

SAFE to breach its fiduciary duty to Shoreline Aviation.

                                         COUNT V
          Violation of the Faithless Servant Doctrine – Against Herbst and SAFE

       165.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       166.    As an agent to Shoreline Aviation, Herbst and SAFE owed Shoreline Aviation a

duty of good faith and loyalty and was obligated to act in Shoreline Aviation’s best interests.

       167.    Shoreline Aviation was entitled to place its trust and confidence in Herbst and

SAFE and to expect them to act with the utmost good faith toward Shoreline Aviation in

performance of their duties.

       168.    As an agent of Shoreline Aviation, Herbst and SAFE were responsible for

certain duties, including but not limited to (a) customer communications, (b) booking

reservations for Shoreline Aviation’s flights, (c) sending out letters to Shoreline Aviation’s

customers offering discount coupons for the summer, (d) processing payments, (e) creating

flight manifests, and (f) handling passenger check-in procedures.




                                                30
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 31 of 49 PageID #: 193




       169.    As an agent of Shoreline Aviation, Herbst and SAFE had access to confidential

information, including information about Shoreline Aviation’s customer, pricing, business

practices, and other proprietary information.

       170.    As a result, Shoreline Aviation relied heavily on Herbst and SAFE’s loyalty and

integrity and their faithful performance of their duties and responsibilities.

       171.    Herbst and SAFE breached their fiduciary duty by acting to the detriment of

Shoreline Aviation in a number of ways, including but not limited to (a) diverting Shoreline

Aviation’s customers to Shoreline Aviation’s competitors; (b) making false and disparaging

statements about Shoreline Aviation to its customers, including that Shoreline Aviation had

made the decision to cease working with SAFE without notice to SAFE even though Herbst

and SAFE themselves had unilaterally stopped booking Shoreline Aviation flights; (c) making

false and disparaging statements to the East Hampton airport manager and East Hampton town

attorney to get Shoreline Aviation thrown out of East Hampton Airport, including that

Shoreline Aviation had no right to operate at that airport; (d) misappropriating Shoreline

Aviation’s customer, pricing, business practices, and other proprietary information for Herbst

and SAFE’s own purposes and to assist Blade in unfairly competing with Shoreline Aviation;

(e) refusing to book seats for Shoreline Aviation customers based on a false premise; (f)

secretly working with Blade without informing, and while still affiliated with, Shoreline

Aviation; and (g) otherwise failing to act in Shoreline Aviation’s best interests.

       172.    Indeed, Herbst and SAFE acted directly against Shoreline Aviation’s interests

by usurping its business opportunities.

       173.    Herbst and SAFE’s disloyalty to Shoreline Aviation and breach of their

fiduciary duty directly and proximately caused damage to Shoreline Aviation.




                                                31
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 32 of 49 PageID #: 194




       174.    As a result, Shoreline Aviation is entitled to disgorgement from Herbst and

SAFE of all monies paid to them during the period of disloyalty.

       175.    Herbst is individually liable for SAFE’s violation of the faithless servant

doctrine because she was the sole and primary agent of such actions and she exercised

complete domination of SAFE to breach its duty of loyalty to Shoreline Aviation.

                                        COUNT VI
                          Misappropriation – Against All Defendants

       176.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       177.    Shoreline Aviation’s proprietary customer information, including the identities,

addresses, and contact information of customers and their individual preferences, credit card

information, and contact information for individual contact people with whom Herbst and

SAFE dealt in booking seaplane passengers for Shoreline Aviation, is an asset and trade secret

of the corporation, developed through years of effort and advertising and after expending

substantial time and money.

       178.    Given the amount of effort and money Shoreline Aviation expended to develop

its customer information, Shoreline Aviation took several measures to guard the secrecy of this

information, including restricting access to the customer database in Shoreline Aviation’s

computer system, which was password protected, and instructing all of its employees and

agents, including Herbst and SAFE, not to disclose confidential company information to

anyone outside the company.

       179.    As an established seaplane operator in business for 38 years and with a stellar

reputation in the industry, Shoreline Aviation had cultivated a customer list containing

information that had great value to both Shoreline Aviation and its competitors, including new


                                               32
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 33 of 49 PageID #: 195




booking services and air carriers like Blade and Fly The Whale. The information was not

known outside of Shoreline Aviation’s business and could not have been properly acquired

without great difficulty by competitors.

       180.    Customers who previously booked with Shoreline Aviation and attempted to do

so with Herbst and SAFE constituted business opportunities for Shoreline Aviation.

       181.    For the purpose of securing a competitive advantage, Defendants

misappropriated Shoreline Aviation’s trade secrets, confidential proprietary information,

assets, and business opportunities when Herbst and SAFE improperly used Shoreline

Aviation’s customer, pricing, and business practices information and diverted Shoreline

Aviation’s customers to Blade’s air carriers both while Herbst and SAFE were still Shoreline

Aviation’s exclusive booking agent and after they stopped booking for Shoreline Aviation in

May 2018.

       182.    Herbst and SAFE used and disclosed Shoreline Aviation’s trade secrets and

confidential information in breach of the Contract and the fiduciary duty they owed to

Shoreline Aviation.

       183.    Herbst is individually liable for SAFE’s misappropriation because she was the

sole and primary agent of such actions and she exercised complete domination of SAFE to

misappropriate Shoreline Aviation’s trade secrets and confidential information.

       184.    Blade, Tomkiel, Wiesenthal, and Pilla discovered and used Shoreline Aviation’s

trade secrets and confidential information as a result of improper means, namely by exploiting

Herbst and SAFE’s wrongful disclosure of the information entrusted to them as Shoreline

Aviation’s exclusive booking agent.




                                              33
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 34 of 49 PageID #: 196




       185.    Upon information and belief, at the time Herbst and SAFE disclosed this

information to Blade, Tomkiel, Wiesenthal, and Pilla, they knew that Herbst and SAFE had

done so without Shoreline Aviation’s authorization.

       186.    Tomkiel and Wiesenthal participated in Blade’s exploitation of Shoreline

Aviation’s trade secrets and confidential information by instructing Herbst and SAFE to target

Shoreline Aviation’s customers to divert them to Blade’s booking system and air carriers and

authorizing Blade’s purchase of Shoreline Aviation’s customer list from SAFE, which had

taken that information without authorization from Shoreline Aviation.

       187.    Herbst contacted each of Shoreline Aviation customers, including without

limitation                    and the Diverted Coupon Customers, on May 7, 2018, falsely

stating that Shoreline Aviation had ceased working with SAFE without notice and attempting

to divert them to Shoreline Aviation’s competitors.

       188.    In this communication, Herbst stated that she had “transitioned to a new

aviation platform” managed by Blade and that customers would have “many more route

choices and aircraft options” by using this new platform. She also advised the customers to

seek a refund from Shoreline Aviation for their pre-paid tickets.

       189.    Upon information and belief, Defendants agreed to misappropriate Shoreline

Aviation’s trade secrets, confidential information, and business opportunities while Herbst and

SAFE were still acting as Shoreline Aviation’s exclusive booking agent.

       190.    Defendants then used that information to solicit Shoreline Aviation’s customers

in furtherance of that agreement.

       191.    As a result, Shoreline Aviation suffered damages in an amount to be determined

at trial, but in no event less than $10,000,000.00




                                                34
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 35 of 49 PageID #: 197




       192.    Herbst and SAFE’s conduct evinces a high degree of moral culpability, is so

flagrant as to transcend mere carelessness, and/or constitutes willful or wanton negligence or

recklessness. Specifically, Herbst and SAFE intentionally stole Shoreline Aviation’s

customers, trade secrets, confidential information, and business opportunities with malice and

with an intent to harm Shoreline Aviation’s business out of a desire to pocket substantial

amounts of money at the expense of Shoreline Aviation, because they were already working on

behalf of Shoreline Aviation’s competitors at the time, and because, upon information and

belief, Herbst desired to retaliate against Shoreline Aviation for what she perceived to be its

cooperation with her ex-husband Tuma against her interests in acrimonious divorce

proceedings.

       193.    The conduct of Pilla, Blade, Tomkiel, and Wiesenthal evinces a high degree of

moral culpability, is so flagrant as to transcend mere carelessness, and/or constitutes willful or

wanton negligence or recklessness. Specifically, Pilla, Blade, Tomkiel, and Wiesenthal

intentionally stole Shoreline Aviation’s customers, trade secrets, confidential information, and

business opportunities with malice and with an intent to harm Shoreline Aviation’s business

out of a desire to pocket substantial amounts of money at the expense of Shoreline Aviation.

       194.    By reason of the foregoing, Shoreline Aviation has been damaged and is entitled

to punitive damages in an amount to be determined at trial but in no event less than

$20,000,000.00.

                                     COUNT VII
Violation of Defend Trade Secrets Act (18 U.S.C. § 1831 et seq.) – Against All Defendants

       195.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.




                                                35
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 36 of 49 PageID #: 198




          196.   Shoreline Aviation’s customer, pricing, and business practices information

constituted trade secrets used in, and intended for use in, interstate commerce.

          197.   Shoreline Aviation took reasonable measures to keep such information secret by

restricting access to the customer database, and instructing all of its employees and agents,

including Herbst and SAFE, not to disclose confidential company information to anyone

outside the company.

          198.   Shoreline Aviation made clear to Herbst and SAFE that they were to make use

of the information only for the purpose of performing their duties as the exclusive booking

agent for Shoreline Aviation.

          199.   Shoreline Aviation’s employee handbook prohibited employees from disclosing

customer information, stating, “no employee shall disclose customer and client information to

outsiders” and “Protecting our company’s information is the responsibility of every employee

and we all share a common interest in making sure it is not improperly or accidently [sic]

disclosed. Do not discuss the company’s confidential business with anyone who does not work

for us.” Ex. F at 19, 22.

          200.   The trade secrets could be accessed only through password-protected entry

points.

          201.   Such information derives independent economic value from not being generally

known to, and not being readily ascertainable through proper means by, another person who

can obtain economic value from the disclosure or use of the information. Shoreline Aviation

used significant amounts of time and money developing the customer information, and

disclosure of such information would – and did – enable Shoreline Aviation’s competitors to

use such data to divert Shoreline Aviation’s customers.




                                                36
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 37 of 49 PageID #: 199




       202.    Defendants acquired, used, and disclosed the trade secrets without Shoreline

Aviation’s consent, used improper means to acquire the secrets, and knew the information was

acquired by improper means, including theft and breach of the duty to maintain the secrecy of

the information by Herbst and SAFE and inducement of a breach of that duty by Pilla, Blade,

Tomkiel, and Wiesenthal.

       203.    Defendants used the trade secrets to solicit Shoreline Aviation’s customers to

book seats with Shoreline Aviation’s competitors.

       204.    Defendants knowingly conspired with one another to steal Shoreline Aviation’s

trade secrets and acted to effect the object of the conspiracy by stealing and using the trade

secrets for their own economic benefit.

       205.    Tomkiel and Wiesenthal participated in Blade’s acquisition and use of Shoreline

Aviation’s trade secrets and confidential information without consent by instructing Herbst and

SAFE to target Shoreline Aviation’s customers to divert them to Blade’s booking system and

air carriers and authorizing Blade’s purchase of Shoreline Aviation’s customer list from SAFE,

which had taken that information without authorization from Shoreline Aviation.

       206.    As a result, Shoreline Aviation is entitled to damages for actual loss and unjust

enrichment caused by the misappropriation of the trade secrets.

       207.    Because the trade secrets were willfully and maliciously misappropriated,

Shoreline Aviation is entitled to exemplary damages amounting to twice the amount of

damages for actual loss and unjust enrichment and reasonable attorney’s fees.

                                       COUNT VIII
                         Unfair Competition – Against All Defendants

       208.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.


                                                37
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 38 of 49 PageID #: 200




       209.    For their own commercial advantage, Defendants misappropriated Shoreline

Aviation’s customer list, cultivated by Shoreline Aviation over 38 years of doing business as a

provider of commuter and charter flights.

       210.    Herbst and SAFE intentionally stole Shoreline Aviation’s customer, pricing,

business practices, and other proprietary information, customers, and business opportunities

with malice and with an intent to harm Shoreline Aviation’s business because they were

already working on behalf of Shoreline Aviation’s competitors at the time and because, upon

information and belief, Herbst desired to retaliate against Shoreline Aviation for what she

perceived to be its cooperation with her ex-husband Tuma against her interests in acrimonious

divorce proceedings.

       211.    Herbst and Pilla waged a campaign of harassment against Shoreline Aviation,

routinely filming their customers and staff, talking to Shoreline Aviation’s customers as they

attempted to check in, and making false statements to the East Hampton airport manager and

East Hampton town attorney in an attempt to get Shoreline Aviation thrown out of East

Hampton Airport.

       212.    Herbst is individually liable for SAFE’s unfair competition because she was the

sole and primary agent of such actions and she exercised complete domination of SAFE to

unfairly compete with Shoreline Aviation.

       213.    Blade, Tomkiel, and Wiesenthal poached Herbst and SAFE from Shoreline

Aviation and solicited Shoreline Aviation’s customers by exploiting Shoreline Aviation’s

proprietary customer, pricing, and business practices information that Blade, Tomkiel, and

Wiesenthal knew was improperly taken and used by Herbst and SAFE in violation of their

fiduciary duty to Shoreline Aviation.




                                               38
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 39 of 49 PageID #: 201




       214.    Blade routinely blocked Shoreline Aviation’s signage at the dock so that

customers had difficulty finding Shoreline Aviation and landed earlier than 8:00 a.m. in New

York City, ignoring established curfews in the city that prohibited landing earlier than 8:00

a.m. in consideration of area residents, and deliberately leaving its aircraft on the dock for up to

20 minutes to intentionally delay Shoreline Aviation’s flights and prevent Shoreline Aviation’s

customers from deplaning in a timely manner.

       215.    Upon information and belief, Tomkiel and Wiesenthal participated in Blade’s

unfair competition by conspiring with Herbst and SAFE to target Shoreline Aviation’s

customers to divert them to Blade’s booking system and air carriers and authorizing Blade’s

purchase of Shoreline Aviation’s customer list from SAFE, which had taken that information

without authorization from Shoreline Aviation. Upon information and belief, the customer list

purchased by Blade was known to Blade, Tomkiel, and Wiesenthal to be Shoreline Aviation’s

stolen customer list.

       216.    Upon information and belief, Defendants agreed to unfairly compete with

Shoreline Aviation by stealing its trade secrets and other confidential information, harassing its

customers and staff, blocking its signage, causing its planes to be delayed, and making false

statements about Shoreline Aviation to its customers and regulators.

       217.    Defendants acted in furtherance of that agreement by misappropriating trade

secrets and other confidential information, soliciting Shoreline Aviation customers, harassing

its customers and staff, blocking its signage, causing its planes to be delayed, and making false

statements about Shoreline Aviation to its customers and regulators.

       218.    As a result, Shoreline Aviation suffered damages in an amount to be determined

at trial but in no event less than $10,000,000.00.




                                                39
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 40 of 49 PageID #: 202




                                      COUNT IX
   Tortious Interference with Prospective Business Relations – Against All Defendants

       219.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       220.    Shoreline Aviation had existing business relations with its customers of which

Defendants were aware, as Herbst and SAFE were Shoreline Aviation’s exclusive booking

agent for approximately 24 years, Pilla is Herbst’s live-in boyfriend and also works closely

with Herbst professionally, and Blade has had a presence in East Hampton Airport since

approximately May 2014.

       221.    For over 38 years, Shoreline Aviation worked to cultivate and develop an

extensive list of customers who returned as passengers on its seaplanes every summer.

       222.    Defendants were aware that such repeat customers, including without limitation

the Diverted Coupon Customers and Shoreline Aviation’s management clients, represented

valuable business opportunities for Shoreline Aviation.

       223.    Defendants deliberately interfered with those relationships by inducing

Shoreline Aviation’s returning and prospective customers to book their reservations with

Shoreline Aviation’s competitors.

       224.    Herbst and SAFE acted with the wrongful purpose of harming Shoreline

Aviation and used improper means to do so including by (a) diverting Shoreline Aviation’s

regular customers, including without limitation the Diverted Coupon Customers and Shoreline

Aviation’s management clients, to Shoreline Aviation’s competitors; (b) making false and

disparaging statements about Shoreline Aviation to its customers, including that Shoreline

Aviation had made the decision to cease working with SAFE without notice to SAFE even

though Herbst and SAFE themselves had unilaterally stopped booking Shoreline Aviation



                                               40
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 41 of 49 PageID #: 203




flights; (c) refusing to book seats for Shoreline Aviation customers based on a false premise;

(d) secretly working with Blade without informing, and while still employed with, Shoreline

Aviation; (e) misappropriating Shoreline Aviation’s customer information for Defendants’ own

purposes; and (f) filing a frivolous civil suit against Shoreline Aviation in an effort to destroy

its business at East Hampton Airport.

       225.    Pilla inflicted intentional harm on Shoreline Aviation without excuse and

justification and used wrongful means to interfere with Shoreline Aviation’s business

relationships, including misrepresentation and by misappropriating Shoreline Aviation’s trade

secrets and confidential information.

       226.    Blade inflicted intentional harm on Shoreline Aviation without excuse and

justification and used wrongful means to interfere with Shoreline Aviation’s business

relationships, including by misappropriating Shoreline Aviation’s trade secrets and confidential

information; blocking signage at the dock so that customers had difficulty finding Shoreline

Aviation; landing earlier than 8:00 a.m. in New York City, ignoring established curfews in the

city that prohibited landing earlier than 8:00 a.m. in consideration of area residents; and

deliberately leaving its aircraft on the dock for up to 20 minutes to intentionally delay

Shoreline Aviation’s flights and prevent Shoreline Aviation’s customers from deplaning in a

timely manner.

       227.    Tomkiel and Wiesenthal personally participated in Blade’s tortious interference

by conspiring with Herbst and SAFE to target Shoreline Aviation’s customers to divert them to

Blade’s booking system and air carriers and authorizing Blade’s purchase of Shoreline

Aviation’s customer list from SAFE, which had taken that information without authorization




                                                41
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 42 of 49 PageID #: 204




from Shoreline Aviation. Upon information and belief, the customer list purchased by Blade

was known to Tomkiel and Wiesenthal to be Shoreline Aviation’s stolen customer list.

           228.   Herbst, SAFE, and Pilla also waged a campaign of harassment against Shoreline

Aviation, routinely filming their customers and staff, talking to Shoreline Aviation’s customers

as they attempted to check in, and making false statements to the East Hampton airport

manager and East Hampton town attorney in an attempt to get Shoreline Aviation thrown out

of East Hampton Airport, including that Shoreline Aviation had no right to operate at that

airport.

           229.   Herbst is individually liable for SAFE’s tortious interference because she was

the sole and primary agent of such actions and she exercised complete domination of SAFE to

tortiously interfere with Shoreline Aviation’s prospective business relations.

           230.   Upon information and belief, Defendants agreed to interfere with Shoreline

Aviation’s prospective business relations in a concerted effort as set forth above.

           231.   Defendants acted in furtherance of that agreement by following through with

such actions as set forth above.

           232.   But for Defendants’ improper actions, Shoreline Aviation’s customers would

have reserved seats on Shoreline Aviation’s air carriers because those customers were either

existing Shoreline Aviation customers and/or had contacted Herbst and SAFE with the intent to

book seats on Shoreline Aviation’s flights.

           233.   As a result of Defendants’ actions, existing and prospective customers did not

purchase tickets for Shoreline Aviation flights and purchased through Blade instead, causing

Shoreline Aviation to permanently lose future revenue from those relationships and damages to

Shoreline of no less than $10,000,000.00.




                                                 42
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 43 of 49 PageID #: 205




       234.    Herbst and SAFE’s conduct evinces a high degree of moral culpability, is so

flagrant as to transcend mere carelessness, and/or constitutes willful or wanton negligence or

recklessness. Specifically, Herbst and SAFE intentionally stole Shoreline Aviation’s trade

secrets, confidential information, customers, and business opportunities with malice and with

an intent to harm Shoreline Aviation’s business out of a desire to pocket substantial amounts of

money at the expense of Shoreline Aviation, because they were already working on behalf of

Shoreline Aviation’s competitors at the time, and because, upon information and belief, Herbst

desired to retaliate against Shoreline Aviation for what she perceived to be its cooperation with

her ex-husband Tuma against her interests in acrimonious divorce proceedings.

       235.    The conduct of Pilla, Blade, Tomkiel, and Wiesenthal evinces a high degree of

moral culpability, is so flagrant as to transcend mere carelessness, and/or constitutes willful or

wanton negligence or recklessness. Specifically, Pilla, Blade, Tomkiel, and Wiesenthal

intentionally stole Shoreline Aviation’s trade secrets, confidential information, customers, and

business opportunities with malice and with an intent to harm Shoreline Aviation’s business

out of a desire to pocket substantial amounts of money at the expense of Shoreline Aviation.

       236.    By reason of the foregoing, Shoreline Aviation has been damaged and is entitled

to punitive damages in an amount to be determined at trial but in no event less than

$20,000,000.00.

                                        COUNT X
           Constructive Trust – Against Herbst, Tomkiel, Wiesenthal, and Blade

       237.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       238.    By virtue of Herbst’s agency relationship with Shoreline Aviation, she owed a

fiduciary duty to Shoreline Aviation.


                                                43
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 44 of 49 PageID #: 206




       239.    Herbst made a clear and unambiguous promise to act as Shoreline Aviation’s

exclusive booking agent and safeguard Shoreline Aviation’s trade secrets and other

confidential information.

       240.    In reliance on that promise, Shoreline Aviation gave Herbst access to its trade

secrets and other confidential information.

       241.    Herbst improperly exploited and disclosed Shoreline Aviation’s trade secrets

and other confidential information to Blade in exchange for a lucrative consulting agreement,

an asset purchase agreement, and the Stock Option Agreement.

       242.    As a result of her wrongful use of Shoreline Aviation’s confidential

information, Herbst was unjustly enriched in the form of, among other things, shares of Blade.

       243.    Upon information and belief, Tomkiel and Wiesenthal approached Herbst and

SAFE in or around March 2018 and entered into a consulting agreement with them specifically

because their 24 years as Shoreline Aviation’s exclusive booking agent would grant Blade

access to Shoreline Aviation’s customer list, pricing information, business practices, and other

proprietary information.

       244.    Knowing that Herbst and SAFE were Shoreline Aviation’s exclusive booking

agent, Blade, Tomkiel, and Wiesenthal deliberately solicited Herbst and SAFE to work with

Blade before their agency relationship with Shoreline Aviation had been terminated.

       245.    Blade, Tomkiel, and Wiesenthal poached Herbst and SAFE from Shoreline

Aviation and solicited Shoreline Aviation’s customers by exploiting Shoreline Aviation’s

proprietary information concerning pricing, customers, and business practices that Blade,

Tomkiel, and Wiesenthal knew was improperly taken and used by Herbst and SAFE.




                                               44
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 45 of 49 PageID #: 207




       246.    Upon information and belief, Tomkiel and Wiesenthal received additional Blade

shares as a result of their wrongful actions against Shoreline Aviation, including their

misappropriation of Shoreline Aviation’s confidential information and tortious interference

with Shoreline Aviation’s business.

       247.    Accordingly, Shoreline Aviation is entitled to the imposition of a constructive

trust of Herbst’s shares of Blade acquired pursuant to the Stock Option Agreement and of

Blade shares acquired by Tomkiel and Wiesenthal after March 2018. Shoreline Aviation is also

entitled to the imposition of a constructive trust of all Blade shares.

                                      COUNT XI
      Tortious Interference with Contract – Against Blade, Tomkiel, and Wiesenthal

       248.    Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

       249.    A valid contract existed between Shoreline Aviation and Herbst and SAFE,

pursuant to which Herbst and SAFE agreed to provide exclusive booking services in exchange

for commissions.

       250.    Given the extensive discussions among Defendants and Shoreline Aviation in

April 2018 about the role of Herbst and SAFE as Shoreline Aviation’s exclusive booking

agent, Blade, Tomkiel, and Wiesenthal knew about the Contract, its essential terms, and the

role of Herbst and SAFE as Shoreline Aviation’s exclusive booking agent.

       251.    Blade, Tomkiel, and Wiesenthal intentionally procured Herbst and SAFE’s

breach of the Contract without justification.

       252.    Upon information and belief, Blade, Tomkiel, and Wiesenthal approached

Herbst and SAFE in or around March 2018 and entered into a consulting agreement with them

specifically because their 24 years as Shoreline Aviation’s exclusive booking agent would


                                                 45
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 46 of 49 PageID #: 208



grant Blade access to Shoreline Aviation’s customer list, pricing information, business

practices, and other proprietary information.

        253.   Upon information and belief, Tomkiel and Wiesenthal participated in Blade’s

tortious interference with the Contract by actively recruiting Herbst and SAFE to provide

booking services for Blade while Herbst and SAFE were still under agreement with Shoreline

Aviation and personally negotiating the terms of the consulting agreement with Herbst and

SAFE.

        254.   Herbst and SAFE breached the Contract by among other things, (a) failing to

honor their obligation to book reservations for Shoreline Aviation flights beginning in or

around April 2018; (b) failing to mail out letters to Shoreline Aviation customers in March or

early April 2018 offering discount coupons for the summer; (c) failing to reliably answer

phone calls from customers; (d) failing to accurately inform customers as to the availability of

seats on Shoreline Aviation’s flights; (e) failing to book reservations exclusively for Shoreline

Aviation; and (f) terminating the Contract without reasonable notice to Shoreline Aviation.

        255.   As a result of that breach, Shoreline Aviation suffered damages in in an amount

to be determined at trial but in no event less than $3,373,747.00.

        256.   But for the actions of Blade, Tomkiel, and Wiesenthal in inducing Herbst and

SAFE to breach the Contract, Herbst and SAFE would not have breached the Contract.

                                    COUNT XII
 Aiding & Abetting Breach of Fiduciary Duty – Against Blade, Tomkiel, and Wiesenthal

        257.   Shoreline Aviation realleges and incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        258.   Herbst and SAFE breached their fiduciary duty to Shoreline Aviation by (a)

diverting Shoreline Aviation’s customers to Shoreline Aviation’s competitors; (b) making false


                                                46
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 47 of 49 PageID #: 209




and disparaging statements about Shoreline Aviation to its customers, including that Shoreline

Aviation had made the decision to cease working with SAFE without notice to SAFE even

though Herbst and SAFE themselves had unilaterally stopped booking Shoreline Aviation

flights; (c) making false and disparaging statements to the East Hampton airport manager and

East Hampton town attorney to get Shoreline Aviation thrown out of East Hampton Airport,

including that Shoreline Aviation had no right to operate at that airport; (d) misappropriating

Shoreline Aviation’s customer, pricing, business practices, and other proprietary information

for Herbst and SAFE’s own purposes and to assist Blade in unfairly competing with Shoreline

Aviation; (e) refusing to book seats for Shoreline Aviation customers based on a false premise;

(f) secretly working with Blade without informing, and while still affiliated with, Shoreline

Aviation; and (g) otherwise failing to act in Shoreline Aviation’s best interests.

       259.    Given the extensive discussions among Defendants and Shoreline Aviation in

April 2018 about the role of Herbst and SAFE as Shoreline Aviation’s exclusive booking

agent, Blade, Tomkiel, and Wiesenthal had actual knowledge of Herbst and SAFE’s breach of

fiduciary duty because, upon information and belief, Blade, Tomkiel, and Wiesenthal knew

that they were still contractually obligated to provide exclusive booking services to Shoreline

Aviation at the time that Blade entered into a consulting agreement and asset purchase

agreement with SAFE.

       260.    Blade, Tomkiel, and Wiesenthal substantially assisted Herbst and SAFE’s

breach of fiduciary duty by (1) inducing them to disclose Shoreline Aviation’s customer,

pricing, business practices, and other proprietary information; (2) entering into a consulting

agreement with SAFE while it was still under an exclusive broker agreement with Shoreline

Aviation; and (3) purchasing the assets of SAFE, including what was purported to be SAFE’s




                                                47
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 48 of 49 PageID #: 210




customer list but was actually Shoreline Aviation’s stolen customer list and was known to

Blade, Tomkiel, and Wiesenthal to be Shoreline Aviation’s stolen customer list. By these acts,

Blade, Tomkiel, and Wiesenthal facilitated the breach.

       261.    Blade, Tomkiel, and Wiesenthal poached Herbst and SAFE from Shoreline

Aviation and solicited Shoreline Aviation’s customers by exploiting Shoreline Aviation’s

proprietary information concerning pricing, customers, and business practices that Blade,

Tomkiel, and Wiesenthal knew was improperly taken and used by Herbst and SAFE in

violation of their breach of fiduciary duty to Shoreline Aviation.

       262.    Upon information and belief, Tomkiel and Wiesenthal participated in Blade’s

aiding and abetting Herbst and SAFE’s breach of fiduciary duty by inducing Herbst and SAFE

to disclose Shoreline Aviation’s proprietary information and personally negotiating the terms

of the consulting agreement and asset purchase agreement with SAFE, knowing that such

actions constituted breaches of fiduciary duty by Herbst and SAFE.

       263.    As a result of the breach of fiduciary duty, Shoreline Aviation suffered damages

in an amount to be determined at trial, but in no event less than $10,000,000.00.

                                  DEMAND FOR TRIAL BY JURY

       264.    Shoreline Aviation hereby demands a trial by jury.

       WHEREFORE, Shoreline Aviation prays for judgment and relief as follows: (1)

compensatory and consequential damages to Shoreline Aviation in an amount to be proven at

trial but no less than $13,373,747.00; (2) punitive damages to Shoreline Aviation amounting to

no less than $20,000,000.00; (3) disgorgement of all monies paid to Herbst and SAFE during

the period of disloyalty; (4) imposition of a constructive trust of all Blade shares, including

Herbst’s shares of Blade acquired pursuant to the Stock Option Agreement and Blade shares



                                                48
Case 2:20-cv-02161-JMA-SIL Document 33 Filed 04/01/21 Page 49 of 49 PageID #: 211




acquired by Tomkiel and Wiesenthal after March 2018; (5) reasonable attorney’s fees pursuant

to 18 U.S.C. § 1836(b)(3)(D); (6) costs and disbursements of this action; (7) pre- and post-

judgment interest; and (8) such other and further relief as the Court deems just and proper.




Dated: Sag Harbor, NY
       April 1, 2021
                                                     KRIEGSMAN PC

                                                     s/ Alex Kriegsman________
                                                     Alex Kriegsman
                                                     Kriegsman PC
                                                     Attorneys for Plaintiff
                                                     279 Main Street
                                                     Sag Harbor, NY 11963
                                                     (631) 899-4826 (tel.)
                                                     (631) 919-5182 (fax)
                                                     alex@kriegsmanpc.com




                                               49
